Adams, J.
Although Danforth may have been the agent of Knapp for the purpose of loaning the money, and may have contracted for more than ten per cent interest, yet the loan was no.t necessarily usurious. An authority, to loan money at a legal rate of interest does not include by implication the authority to loan it at an illegal rate. An authority to violate the law will never be presumed.
When Danforth exacted, in addition to the ten per cent interest, which was embraced in the note, something for the benefit of himself, he went outside of the legitimate purposes of his agency; and as Knapp did not authorize it, either expressly or by implication, he should not be affected thereby. Story on Agency, section 170; Tyler on Usury, 156; Condit v. Baldwin, 21 N. Y., 219; Bell v. Day, 32 Id., 165; Rogers v. Buckingham, 33 Conn., 81.
Reversed.